 1                                UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3

 4       DYANNE L. SCHWALM,                            2:18-cv-01587-CLB

 5                                        Plaintiff,

 6          v.
                                                       ORDER
 7       ANDREW SAUL1,
         Acting Commissioner of Social Security,
 8
                                       Defendant.
 9
10
                 The report and recommendation entered at ECF No. 29 is VACATED in light of the
11
     parties’ consent and referral of this case to the undersigned for all purposes. Concurrent
12
     with this order, the court will enter an order consistent with the report and recommendation.
13
                 DATED: January 27, 2020.
14

15                                                ______________________________________
                                                  UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25

26
27
     1      Andrew Saul is now the Commissioner of Social Security and is automatically
28
     substituted as a party pursuant to Fed. R. Civ. P. 25(d).
